DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claims 21 and 29 are cancelled.
Claim 31 is newly added.
Claims 1-20, 22-28 and 30-31 are currently pending and under examination herein.
Claims 1-20, 22-28 and 30-31 are rejected.
Claims 3, 8 and 18 are objected to.

Priority
3. The instant claims claim the benefit of priority as a continuation of U.S. Application No. 15/627,414 filed 19 June 2017, which claims the benefit of priority as a continuation in part of International Application No. PCT/US2017/013974 field 18 January 2017, which claims the benefit of priority to U.S. Provisional Application No. 62/280,424 filed 19 January 2016. The claims to the benefit of priority are acknowledged. As such, the effective filing date of the claimed invention is 19 January 2016.

Information Disclosure Statement
4. The Information Disclosure Statements filed on 17 January 2019, 24 September 2019, 14 January 2020 and 22 February 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
5. The drawings filed 12 October 2018 are accepted.

Claim Objections
6. Claims 3, 8 and 18 are objected to because of the following informalities: 
Claims 3 and 18: insert “and” between “mifepristone,” and “the one or more GRA-exposed samples” in lines 1-2 to provide a conjunction between the two list items in each claim.  
Claim 8: “to one or more GRA-exposed samples” in line 17 should be “to the one or more GRA-exposed samples” to properly annotate that this term has antecedent basis to earlier in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. Claims 5-7, 20, 22 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 5-7 recite “where the pretreatment samples and GRA-exposed samples”. Claim 1, from which claims 5-7 depend, recite limitations for “one or more pretreatment samples” and “one or more GRA-exposed samples”. It is unclear if the limitations in claims 5-7 are intended to require that multiple pretreatment and GRA-exposed samples are taken or if the claims only require one or more pretreatment samples and one or more GRA-exposed samples as set forth in the independent claim. For examination purposes, it is interpreted that the claims only require 
Claims 20, 22 and 31 recite “the pretreatment samples”. There is a lack of antecedent basis for this term as there is no previous recitation of pretreatment samples in claims 20, 22 and 31, or claim 16, from which claims 20, 22 and 31 depend.
Claims 20, 22 and 31 recite “the … GRA-exposed samples”. Claim 16, from which claims 20, 22 and 31 depend, recite limitations for “one or more GRA-exposed samples”. It is unclear if the limitations in claims 20, 22 and 31 are intended to require that multiple GRA-exposed samples are taken or if the claims only require one or more GRA-exposed samples as set forth in the independent claim. For examination purposes, it is interpreted that the claims only require one or more GRA-exposed samples in claims 20, 22 and 31. It is suggested to amend the limitation to recite “the one or more GRA-exposed samples” to overcome this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,151,763 B2 (17 January 2019 IDS Document). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims differs only in that some elements of the claims, such as obtaining data and outputting data, are required to be carried out with a computer system. However, this amounts to steps of merely automating a manual activity by requiring carrying out steps of obtaining or outputting data that could be performed by a person writing .

9. Claims 1-7, 16-20, 22-28 and 30-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,151,763 B2 (17 January 2019 IDS Document) in view of Boscaro et al. (J Clin Endocritnol Metab 2009, 94(9), pgs. 3121-3131; newly cited). 
The claims of the ‘763 patent are silent to selecting a patient identified as suffering Cushing’s syndrome based on the results of a dexamethasone suppression test (DST) in claim 1; selecting a patient identified as suffering from Cushing’s syndrome based on the results of a measurement of the patient’s cortisol level by 24-hour urinary free cortisol measurement (UFC), salivary cortisol, or both in claims 16 and 23. However, these limitations are known in the art at the time of the effective filing date of the invention, as taught by Boscaro et al.
Regarding claims 1, 16 and 23, Boscaro et al. discloses that the Endocrine Society Guidelines recommend performing one of 24-h urinary free cortisol (UFC) or late-night salivary cortisol, 1-mg overnight dexamethasone suppression test (DST) or longer low-dose DST to identify a patient as suffering from Cushing’s syndrome as well as additional tests to determine if the Cushing’s Syndrome is ACTH-dependent or not (pg. 3123, col. 1, para. 5 to pg. 3126, col. 2, para. 1). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. The claims of 
In addition, claim 23 recites some elements of the claims, such as obtaining data and outputting data, are required to be carried out with a computer system. However, this amounts to steps of merely automating a manual activity by requiring carrying out steps of obtaining or outputting data that could be performed by a person writing down the outcome of a measurement or an assessment. Merely automating a manual activity does not distinguish over the prior art, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Furthermore, while the administered daily dosage of mifepristone in claims 3, 18 and 24 recites that it does not exceed 1200 mg/day, this overlaps with the maximum of 20 mg/kg for a patient in claim 3 of the ‘763 patent, which would not exceed 1200 mg/day depending on the weight of the patient.
The invention is therefore prima facie obvious.

Conclusion
10. No claims are allowed.
It is noted that the claims are patent eligible because the claims require the performance of obtaining baseline cortisol and ACTH levels from one or more pretreatment samples from a patient, administering a GRA to the patient and continuing this administration for a period of not less than 5 weeks to treat ACTH- dependent Cushing’s syndrome and controlling hyperglycemia secondary to hypercortisolemia in the patient, and obtaining GRA-exposed ACTH and cortisol levels from one or more GRA- exposed samples from the patient for a patient with Cushing’s syndrome caused by excess ACTH from a tumor or due to pituitary hyperplasia. This combination of additional elements equates to something more than what is well-understood, routine and conventional in the art at the time of the effective filing date of the invention as the prior art does not provide evidence of the conventionality of this combination of additional elements.
It is further noted that the instant claims are free from the prior art as the prior art does not teach nor fairly suggest calculating a baseline ratio and GRA-exposed ratio of cortisol to ACTH and diagnosing the patient has having Ectopic Cushing’s syndrome if the GRA-exposed C:A ratio is lower than the baseline C:A ratio or diagnosing the patient as having Cushing’s Disease if the GRA-exposed C:A ratio is higher than the baseline ratio in claims 1 and 16 and a positive diagnosis for Ectopic Cushing’s syndrome if the differential relationship represents or exceeds a pre-determined decrease of the GRA-exposed levels as compared to baseline levels and a positive diagnosis for Cushing’s Disease if the differential relationship represents or exceeds predetermined increase of the GRA-exposed levels as compared to the baseline levels in claims 8 and 23. The closest prior art of record is Ehrenkranz et al. (The Endocrine Society’s 95° Annual Meeting and Expo, 2013 (San Francisco) Abstract; 17 January 2019 IDS Document), which discloses differences in the levels of ACTH and cortisol between ectopic Cushing’s Syndrome and Cushing’s disease patients that were treated by mifepristone. Ehrenkranz et al. does not disclose calculating a ratio of baseline and GRA-exposed cortisol to ACTH levels and diagnosing either ectopic Cushing’s syndrome or Cushing’s disease using either a decrease or increase in the ratio, respectively. 

E-mail Communications Authorization
11. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631